DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-11, 14, 17-19, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Robertson (6,259,832US) in view of the US Patent Application Publication to Reiherzer (20160133610US) and further in view of the US Patent Application Publication to Kobrinsky 2014/0203175US.
In terms of claims 1, 4 and 10-11, Robertson teaches a method comprising: providing an optical transducer (7 qualifies as an optical transducer because it is a laser chip which converts electrical signal into optical signal) and an optical element (9) 
Robertson does not teach wherein the optical transducer element is encase in an encasement material or wherein the encasement is cut into segments.
Reiherzer teaches an optical element (Figure 2a and 2e: 18 is the optical element and it is encased in an encasement material 12 and 14 [0078]; the encasement material 12 and 14 are cut into segments to form the package [0078]) wherein the cutting step is done by a sawing technique ([0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of using an encasement material and cutting the encasement along with the package substrate or carrier in order to form an optoelectronic package that is protected from environmental conditions. The encasement acts as seal to keep components from being expose to open air and ensure the electronics have a longer life span and operate within a controlled environment.
Robertson and Reiherzer do not teach further comprising forming a connector receiver in the encasement at a top side of the encasement at a location proximate to the optical transducer wherein the encasement is cut through using a saw technique wherein the encasement include the top side and opposing bottom side and the bottom side between the top side and the carrier.
Kobrinsky does an encasement material (Figure 3b: HIS 350 used to encase optoelectronic package). The encasement contains connector receiver in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Robertson and Kobrinsky to include a notch in the encasement in order to provide sufficient room for an optical fiber to be coupled to optoelectronic device. The notch feature allows for the connector to fit within the form factor of the outline encasement housing which makes the device more compact.
As for claim 2, Robertson / Reiherzer teach the method of claim 1, wherein Robertson teaches the method further comprising providing an integrated circuit (11) proximate the optical transducer (7), such that the optical transducer (7) is between the optical element (9) and the integrated circuit (11).
As for claim 3, Robertson / Reiherzer teach the method of claim 1, wherein Robertson wherein the optical transducer (7) is an optical transducer (7), the first optical transducer is at a first side of the optical element (See Figure 1: 7 left side and 9), and 
Robertson does not teach wherein the optical transducer element is encase in an encasement material or wherein the encasement is cut into segments.
Reiherzer teaches an optical element (Figure 2a and 2e: 18 is the optical element and it is encase in an encasement material 12 and 14 [0078]; the encasement material 12 and 14 are cut into segments to form the package [0078]) wherein the cutting step is done by a sawing technique ([0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of using an encasement material and cutting the encasement along with the package substrate or carrier in order to form an optoelectronic package that is protected from environmental conditions. The encasement acts as seal to keep components from being expose to open air and ensure the electronics have a longer life span and operate within a controlled environment.
As for claim 6, Robertson / Reiherzer teach the method of claim 1, wherein Robertson teaches further comprising forming a base (1) on an expose side portion 
As for claim 8, Robertson / Reiherzer teach the method of claim 1, wherein Robertson teaches wherein the base comprises a dielectric material (Col 2 lines 40-50 wherein a polymer material are known to be dielectric materials).
In terms of claim 14, Roberts teach an apparatus comprising: a base (Figure 1: 1) comprising a redistribution layer (Figure 1: the base 1 contains portion that allows for wiring of the substrate to the transducer or other electrical elements within the substrate [Col 3 lines 5-15]); an optical transducer (Figure 1: 7) on the base (1), wherein the optical transducer (7) is electrically connected to the redistribution layer (Col 2 lines 40-50); an optical element (9) adjacent to the optical transducer (7) and at an edge of the base (an edge of 1 formed along the cut lines 3); and wherein a portion of the optical element (9) is exposed at an edge (Figure 1: along cut lines 3).
Robertson does not teach wherein the optical transducer element is encase in an encasement material or wherein the encasement is cut into segments.
Reiherzer teaches an optical element (Figure 2a and 2e: 18 is the optical element and it is encase in an encasement material 12 and 14 [0078]; the encasement 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of using an encasement material and cutting the encasement along with the package substrate or carrier in order to form an optoelectronic package that is protected from environmental conditions. The encasement acts as seal to keep components from being expose to open air and ensure the electronics have a longer life span and operate within a controlled environment.
Robertson and Reiherzer do not teach further comprising forming a connector receiver in the encasement at a top side of the encasement at a location proximate to the optical transducer, wherein the encasement include the top side and opposing bottom side and the bottom side between the top side and the carrier.
Kobrinsky does an encasement material (Figure 3b: HIS 350 used to encase optoelectronic package). The encasement contains connector receiver in the encasement at a top side of the encasement (See notch 370), wherein forming the connector receiver comprise pressing a notch negative into the encasement to form a notch in the encasement (See Figure 3b since the connector sits on the notch, by the pull of gravity the connector will be pressing against the encasement layer 350 in a downward manner wherein the notch is occupying a negative space from the higher top surface of 350) wherein the notch is formed using a cut technique ([0055]). The layer IHS 350 contains a top side, a bottom side and a base located between the top side and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Robertson and Kobrinsky to include a notch in the encasement in order to provide sufficient room for an optical fiber to be coupled to optoelectronic device. The notch feature allows for the connector to fit within the form factor of the outline encasement housing which makes the device more compact.
As for claim 17, Robertson / Reiherzer teach the method of claim 14, wherein Robertson teaches the device further comprising providing an integrated circuit (11) on the base (1) and electrically connected to the redistribution layer (Col 2 lines 40-50), wherein the optical transducer (7) is between the optical element (9) and the integrated circuit (11).
In terms of claims 18 and 26, A computing system comprising (Col 1 lines 10-30 wherein the optoelectronic are used in a computing system to interconnect data line): a base (Figure 1: 1) comprising a redistribution layer (col 2 lines 40-50 wherein the wiring portion within substrate 1 makes up the redistribution layer); an optical transducer circuit element (7) on the base (1) electrically connected to the redistribution layer (Col 2 lines 40-50); an optical element (9) adjacent to the optical transducer circuit element (7) and at an edge of the base (along lines cut line 3); and an integrated circuit (11) residing on the base (1) and electrically connected to the redistribution layer (Col 2 lines 40-50), the optical transducer(7) residing between the optical element (9) and the integrated circuit 
Robertson does not teach wherein the optical transducer element is encase in an encasement material or wherein the encasement is cut into segments.
Reiherzer teaches an optical element (Figure 2a and 2e: 18 is the optical element and it is encase in an encasement material 12 and 14 [0078]; the encasement material 12 and 14 are cut into segments to form the package [0078]) wherein the cutting step is done by a sawing technique ([0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of using an encasement material and cutting the encasement along with the package substrate or carrier in order to form an optoelectronic package that is protected from environmental conditions. The encasement acts as seal to keep components from being expose to open air and ensure the electronics have a longer life span and operate within a controlled environment.
Robertson and Reiherzer do not teach further comprising forming a connector receiver in a top side of the encasement at a location proximate to the optical transducer, wherein the encasement includes top side, and an opposing bottom side, and the bottom side is between the top side and the base.
Kobrinsky does an encasement material (Figure 3b: HIS 350 used to encase optoelectronic package). The encasement contains connector receiver in the encasement at a top side of the encasement (See notch 370), wherein forming the connector receiver comprise pressing a notch negative into the encasement to form a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Robertson and Kobrinsky to include a notch in the encasement in order to provide sufficient room for an optical fiber to be coupled to optoelectronic device. The notch feature allows for the connector to fit within the form factor of the outline encasement housing which makes the device more compact.
As for claim 19, Robertson / Reiherzer teach the device of claim 18, wherein Robertson teaches the device further comprising providing an integrated circuit (11) on the base (1) and electrically connected to the redistribution layer (Col 2 lines 40-50), wherein the optical transducer (7) is between the optical element (9) and the integrated circuit (11).
As for Claim 21, Robertson / Reiherzer teach the system of claim 19. Robertson / Reiherzer does not teach wherein the optical element is made of optical quality glass.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of optical element 9 to be made of glass in order to ensure the optical signal is transmitted across the waveguide 9 to facilitate effective and efficient optical transmission.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson / Reiherzer / Kobrinsky as applied to claim 1 above, and further in view of the US Patent Application Publication to Ouchi 20030179979US.
In regards to claim 5, Robertson and Reiherzer teach the method of claim 1, wherein Reiherzer teaches bonding chips to the submount on the substrate using an adhesive ([0057]). 
Robertson and Reiherzer do not teach wherein lifting off the encasement and the optical transducer and the optical element from the carrier.
Ouchi does teach wherein lifting off the encasement (29 or 26) and the optical transducer (28) and the optical element (25) from the carrier (20). In order to allow ability to form additional layers under 31 such lower cladding layers or wiring layers to wiring electrical components. 
It would have been obvious one of ordinary skill in art before the effective filing date of the claimed invention to perform an additional lifting step to the method of Robertson/ Reiherzer in order to deposit additional functional layers to the bottom of the device above the carrier. This method step modification will allow for complicated .
Claims 7, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson / Reiherzer / Kobrinsky as applied to claims 1, 6 and 18 above, and further in view of the US Patent Application Publication to Decker 20160085038US.
In regards to claims 7, 12-13 and 20, Robertson and Reiherzer teach the method of claims 1, 6 and 18.
Robertson and Reiherzer does not teach wherein one or more solder balls electrically connected to the optical transducer through the redistribution layer in the base. 
Decker teaches a base 118 have solder balls (Figure 1: 108 and [0042 and 0072-0074]) to provide electrical contact (using contact pads 116) to the transducer (216 via contact pads 116 and balls 108) within a redistribution of the base (118 acts as redistribution layers because it carries wiring within the body [0042] wherein 118 acts as a redistribution layer and electrical signals are carried through it via element 128). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Robertson and Reiherzer to use solder balls for electrical contacts in order to maintain a strong mechanical coupling between the electrical contacts and electrical lines within the base.
Claims 15, 16, 22-25, are rejected under 35 U.S.C. 103 as being unpatentable over Robertson / Reiherzer / Kobrinsky as applied to claims 14 and 18 above, and further in view of Loder 2002/0106162US.
In regards to claims 15, 16, 22-25, Robertson / Reiherzer / Kobrinsky teach the device step of claim 14 and 18. Robertson and Reiherzer further disclose the encasement is cut through using a saw technique (Reiherzer [0039]), but  do not teach a connector receiver including a notch or a cut,  wherein the optical fiber connector to contact with the expose portion of the optical element and wherein the optical fiber connector to secure the optical fiber in place and further comprising a glue material to secure the optical fiber connector against the edge of the encasement.
Kobrinsky does teach an encasement material (Figure 3b 350 used to encase optoelectronic package. The encasement contains connector receiver in the encasement at a top side of the encasement (See notch 370), wherein forming the connector receiver comprise pressing a notch negative into the encasement to form a notch in the encasement (See Figure 3b since the connector sits on the notch, by the pull of gravity the connector will be pressing against the encasement layer 350 in a downward manner wherein the notch is occupying a negative space from the higher top surface of 350) wherein the notch is formed using a cut technique ([0055]) wherein the optical fiber to contact with the expose of the optical element (See fiber from 306 is in contact with an expose optical element portions 340). As for the limitation of using transparent glue to secure the optical connector in place, the examiner takes official 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Robertson and Kobrinsky to include a notch in the encasement in order to provide sufficient room for an optical fiber to be coupled to optoelectronic device. The notch feature allows for the connector to fit within the form factor of the outline encasement housing which makes the device more compact.
Robertson / Reiherzer / Kobrinsky do not teach wherein the connector is to receive a tooth of an optical fiber connector, wherein the optical fiber connector includes a clamp and a tooth on an inner portion of the clamp and wherein the tooth is receive in the connector receiver.
Loder teaches a MT type connector ([0055] which is similar to the connector of Kobrinsky as disclose by Kobrinsky [0050]) wherein the MT connector has a clamp feature (See Figure 10 below), where MT connector also contain a tooth portion (See Figure 10 below) is mated to a connector receiver (Figure 4). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the teachings of Robertson / Reiherzer / Kobrinsky to include a MT connector with a clamp and tooth portion that latches onto the receiver in the notch area of 370 of Kobrinsky in order to ensure mechanical coupling of the two components. This modification will provide reliability in terms of maintain active connection during mating of the connector and the optoelectronic device.

    PNG
    media_image1.png
    445
    599
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive. In this particular instant, the applicant have amended to include limitation of claim 9 into the independent claims 1 , 14 and 18 respectively along with additional limitations not presented before pertaining to the “top side”, “bottom side”, and “base” of the encasement carrier as recited in newly amended claim 1, 14 and 18.
However, upon further review and consideration, the examiner believes Robertson in view of Reiherzer and Kobrinsky still meets the claimed limitations. As set forth in the rejection above and detailed below, annotated Figure 3b of the prior art Kobrinsky teaches the connector receiver area is created on the top side of the encasement (See Notch below), which is located to proximate the optical transducer (310) wherein the encasement layer (350) has a top side, bottom side, and a base material between the top surface and bottom surface.  Accordingly, Robertson in view of forming a connector receiver in the encasement at a top side of the encasement at a location proximate to the optical transducer, wherein the encasement includes the top side and an opposing bottom side, and the bottom side is between the top side and the carrier” of the newly amended in claims 1, 14, and 18. 

    PNG
    media_image2.png
    310
    587
    media_image2.png
    Greyscale

This action is therefore made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/UYEN CHAU N LE/Supervisory Patent Examiner, Art Unit 2874